Ingraham, P. J. (dissenting):
I dissent. The question is, whether the evidence justified a finding that the defendant held himself out to the public as a ‘ ‘ master or employing plumber by the use of the word plumber ’ or plumbing ’ or words of similar import or meaning on signs, cards, stationery or in any other manner whatsoever.”* The *233proof was that the defendant displayed on his place of business the sign quoted in the prevailing opinion. I think it clear that any one looking at that sign would understand that the defendant was engaged in the business of a plumber and gas-fitter, and that the addition of the word “supplies ” on a separate line at the end of the sign did not imply that the defendant confined himself to furnishing plumbers’ and gasfitters’ supplies. There was, therefore, a question of fact presented to the trial court whether such a sign was within the prohibition of the charter. The defendant by testimony could have overcome this presumption; but he rested upon the proof of the sign, and I think there was sufficient to justify the court in its judgment.
Judgment reversed and defendant discharged. Order to be settled on notice.

 See Greater N. Y. Charter (Laws of 1901, chap. 466), § 416, added by Laws of 1913, chap. 754.—[Rep.